Case 1:18-cr-00204-NGG-VMS Document 247 Filed 12/17/18 Page 1 of 3 PageID #: 1764

                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
  MKM:MKP/TH                                            271 Cadman Plaza East
  F. #2017R01840                                        Brooklyn, New York 11201



                                                        December 17, 2018

  By ECF

  The Honorable Nicholas G. Garaufis
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                 Re:     United States v. Keith Raniere, et al.
                         Criminal Docket No. 18-204 (NGG)

  Dear Judge Garaufis:

                  The government respectfully submits this letter in response to the Court’s order of
  December 14, 2018, directing the government to address issues raised by the payment of attorney
  fees for certain witnesses from the defense trust (the “Trust”). At present, the government has
  identified the following potential concerns:

                        Witnesses may be improperly advised to invoke the Fifth Amendment
                 right against self-incrimination, see Hoffman v. United States, 341 U.S. 479, 486
                 (1951) (the Fifth Amendment privilege must be “confined to instances where the
                 witness has reasonable cause to apprehend danger from a direct answer. [A]
                 witness is not exonerated from answering merely because he declares that in
                 doing so he would incriminate himself – his say-so does not of itself establish the
                 hazard of incrimination.”); and

                        Witnesses may receive advice from a lawyer suffering from a conflict of
                 interest, see In re Grand Jury Subpoena Served Upon John Doe, Esq., 781 F.2d
                 238, 248 n.6 (2d Cir. 1986) (en banc) (“benefactor payments” create doubts “as to
                 whether the attorney’s loyalties are with the client or the payor”); Model Rules of
                 Professional Conduct Rule 1.8(f) (“A lawyer shall not accept compensation from
                 representing a client from one other than the client unless [ ] the client gives
                 informed consent; [and] there is no interference with the lawyer’s independence
                 of professional judgment or with the client-lawyer relationship.”).

  As described in the government’s Curcio letter, these concerns are not merely theoretical; at least
  one witness was told by an attorney who would have been paid by the Trust that he was being
Case 1:18-cr-00204-NGG-VMS Document 247 Filed 12/17/18 Page 2 of 3 PageID #: 1765




  paid by Clare Bronfman and that he would not be comfortable representing the witness unless
  she invoked the Fifth Amendment. (See Letter dated November 11, 2018 at 3, Dkt. No. 210.)

                  Although witnesses do not have a Sixth Amendment right to counsel,1 the Court
  has the authority to review potential conflicts based on its “‘independent interest’ in ensuring
  compliance with professional ethical standards and the appearance of fairness.” Davis v.
  Lempke, 642 F. App’x 31, 32 (2d Cir. 2016) (quoting Wheat v. United States, 486 U.S. 153, 160
  (1988)); see also United States v. Oberoi, 331 F.3d 44, 52 (2d Cir. 2003) (holding a district court
  may disqualify an attorney “to avoid lurking potential conflicts and to preserve the public’s
  confidence in the integrity of the judicial system”) (citing Wheat, 486 U.S. at 162-63). This
  independent interest, which the Supreme Court described in Wheat v. United States in the Sixth
  Amendment context, has been found by several federal courts to allow the examination of
  potential attorney conflicts in other contexts. See, e.g., In re Grand Jury Proceedings, 859 F.2d
  1021, 1024 (1st Cir. 1988); In re Grand Jury Process, Doe, 814 F.3d 906, 909 (8th Cir. 2015)
  (citing Wheat and affirming district court’s decision to disqualify counsel during grand jury
  investigation); In re Gopman, 531 F.2d 262, 266 (5th Cir. 1976) (holding that district court could
  entertain disqualification motion based on fact that “lawyers are officers of the court and that the
  courts have the inherent authority to regulate their professional conduct”); see also In re Grand
  Jury Investigation, 447 F. Supp. 2d 453, 457 (E.D. Pa. 2006) (collecting cases).

                  The government respectfully submits that the Court may mitigate the potential
  risks raised here by conducting a limited voir dire of any proposed witness whose attorney is
  being paid through the Trust before that witness testifies at any proceeding or at trial.2 During
  this questioning, the Court may inquire as to whether the witness understands that he or she is
  entitled to an attorney who owes a duty of loyalty only to the witness and that the witness can be
  appointed independent counsel by the Court if the witness cannot otherwise afford an attorney.




  1
          The Court has already indicated that it will address the potential conflicts of interest with
  regard to the lawyers representing the charged defendants in Curcio hearings to be scheduled.
  2
          To the extent these issues arise during the grand jury process in the context of the
  government’s ongoing investigation, the government will raise such issues, as it deems
  necessary, through the appropriate procedures, such as a motion to compel compliance with a
  subpoena. If any such conduct rises to the level of obstruction of justice, it will be investigated
  by the government as a criminal matter. See United States v. Cioffi, 493 F.2d 1111, 1119 (2d
  Cir. 1974) (“while a witness violates no law by claiming the Fifth Amendment privilege against
  self-incrimination in a grand jury, one who bribes, threatens, coerces a witness to claim it or
  advises with corrupt motive a witness to take it, can and does obstruct or influence the
  administration of justice”).



                                                    2
Case 1:18-cr-00204-NGG-VMS Document 247 Filed 12/17/18 Page 3 of 3 PageID #: 1766




  The Court may also, in its discretion, appoint independent counsel to discuss with any such
  witness the potential issues raised by having his or her attorney paid for by a third party.3

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                               By:                /s/
                                                       Moira Kim Penza
                                                       Tanya Hajjar
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7000

  cc:   Clerk of the Court (NGG) (by ECF)
        Defense Counsel (by ECF and email)




  3
        Evidence of bias and improper influence also can be addressed through cross-
  examination at a hearing or trial.

                                                   3
